           Case 1:19-cv-11751-MKV Document 16 Filed 04/27/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 4/27/2020
 HELEN SWARTZ,

                              Plaintiff,
                                                                   1:19-cv-11751-MKV
                      -against-
                                                                        ORDER OF
                                                                        DISMISSAL
 BRISAM WEST 29 LLC,
                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to this Court by the Parties that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 27, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: April 27, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
